FOR IMMEDIATE RELEASE Lincoln Financial Group Enters Into Reinsurance Agreement with Commonwealth Annuity and Life Insurance Company Philadelphia, March 30, 2009 – Lincoln Financial Group (NYSE: LNC) today announced that it has entered into a reinsurance agreement with Commonwealth Annuity and Life Insurance Company on an in-force block of universal life (UL) and variable universal life (VUL) insurance policies written by The Lincoln National Life Insurance Company and its predecessors. Commonwealth Annuity is a wholly owned subsidiary of The Goldman Sachs Group, Inc. The transaction will be effective as of March 31, 2009. Under the terms of the agreement, Commonwealth Annuity will provide 55% quota share coinsurance and Lincoln will reinsure approximately $1.5 billion in estimated reserves to Commonwealth Annuity. Including the release of capital required to support the block of business, Lincoln estimates the transaction will provide approximately $240 million in statutory capital relief, resulting in a risk-based capital (RBC) ratio benefit of approximately 20 percentage points for The Lincoln National Life Insurance Company. The company expects the transaction to reduce annualconsolidated net income by approximately $20 million. The agreement with Commonwealth Annuity represents the transfer of a closed block of life policies and does not include distribution or future new business value.
